                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                                  AIKEN DIVISION

Jonathan Dawkins, a/k/a Jon Black,
                                 )               Case No. 1:19-cv-00891-DCC
                                 )
                Plaintiff,       )
                                 )
v.                               )                           ORDER
                                 )
                                 )
Shantel Samuel,                  )
                                 )
                Defendant.       )
________________________________ )

       This matter is before the Court upon Plaintiff’s complaint alleging violations of his

civil rights pursuant to 42 U.S.C. § 1983. ECF No. 1. In accordance with 28 U.S.C.

§ 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.), this matter was referred to United

States Magistrate Judge Shiva V. Hodges for pre-trial proceedings and a Report and

Recommendation (“Report”). On September 13, 2019, Defendant filed a motion for

summary judgment. ECF No. 42. Plaintiff filed a response in opposition, and Defendant

filed a reply. ECF Nos. 45, 46. On February 20, 2020, the Magistrate Judge issued a

Report recommending that the motion be granted and this action be dismissed with

prejudice. ECF No. 53. The Magistrate Judge advised Plaintiff of the procedures and

requirements for filing objections to the Report and the serious consequences if he failed

to do so. Plaintiff did not file objections to the Report, and the time to do so has lapsed.

       The Magistrate Judge makes only a recommendation to this Court.                  The

recommendation has no presumptive weight, and the responsibility to make a final
determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       As stated above, Plaintiff has not objected to the Magistrate Judge's Report.

Accordingly, after considering the record in this case, the applicable law, and the Report

of the Magistrate Judge, the Court finds no clear error and agrees with the

recommendation of the Magistrate Judge. Defendant’s motion for summary judgment

[42] is GRANTED and this action is DISMISSED with prejudice.

       IT IS SO ORDERED.

                                                        s/ Donald C. Coggins, Jr.
                                                        United States District Judge
April 14, 2020
Spartanburg, South Carolina
